ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant in his motion complains because of a mistake in our original opinion wherein it was stated that appellant filed a plea for a suspended sentence. This statement is an error. No such plea is found in the record, and such statement will be retracted. The matter was not material in any event.
We have carefully again read all the facts, and considered the bills of exception in the record together with this motion. We think the original opinion has properly disposed of all matters appearing in the record, and no good purpose would be served in again writing upon the matters already properly disposed of in such opinion.
The motion will be overruled.